Se Ts ROOST LAR Bocument BF WENO pate ee

KIRION LAW FIRM

 

Marlon G. Kirton, Esq. Nassau County:
175 Fulton Avenue, Suite 305
Hempstead, New York 11550
Tel, # (516) 833-5617
Fax # (516) 833-5620

January 22, 2021
VIA ELECTRONIC FILING

Hon. Lewis A. Kaplan
District Judge

Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

New York, New York 10007

Re: U.S. v. Warren Alexander, 20 er. 37 (LAK)
Dear Judge Kaplan:

I represent Warren Alexander in the above-referenced matter. I identified a potential
conflict of interest that may impact my representation of Mr. Alexander. This Court scheduled a

date to conference this matter for January 25, 2021. I request an adjournment to February 22,
2021.

Mr. Alexander is detained without bail at the Metropolitan Correctional Center (MCC).
In-person visits are canceled at the MCC. MCC canceled my last telephone conference with Mr.
Alexander for technical reasons. I need time to consult with Mr. Alexander both in-person as
well as via telephone. I request an adjournment of this matter to consult with him regarding the
potential conflict of interest. I have the consent of the Government for this request. I consent to
the exclusion of time pursuant to the Speedy Trial Act through February 22, 2021.

Please contact me if you have any questions or concerns.

Sincerely,

   

s/Marlon G. Kirton
Marlon G, Kirton, Esq.

 

 
Case 1:20-cr-00037-LAK Document 53 Filed 01

| [25 ft ad g, 2 0, 2
Case 1:20-cr-00037-LAK Document 52 Filed 01/22/ Pag

cc: David Robles, Assistant United States Attorney (via electronic mail).
